               Case 6:18-bk-06821-KSJ      Doc 481     Filed 04/16/21     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 In re:                                       )      Case Number 6:18-bk-06821-KSJ
           Don Karl Juravin                   )      Chapter 7
                                              )
                                              )
                  Debtor(s).                  )

                 TRUSTEE'S OBJECTION TO REQUEST FOR PAYMENT OF
               PROFESSIONAL FEES AND EXPENSES ON AN INTERIM BASIS
                           (Filed by Pamela Henley Doc. No. 462)

          Dennis D. Kennedy, as Chapter 7 Trustee, by and through the undersigned counsel, hereby

files this Trustee's Objection to Request form Payment of Professional Fees and Expenses on an

Interim Basis [Doc. No. 462] and shows:

                                     Procedural Background

          1.     On October 31, 2018, the Debtor initiated this bankruptcy case under Chapter 7 of

the Bankruptcy Code. (Doc. No. 1).

          2.     On September 16, 2019, the case was converted from Chapter 7 to Chapter 11,

pursuant to this Court’s Order. (Doc. No. 174).

          3.     On October 24, 2019, the Debtor-in-Possession moved for leave to employ Pamela

J. Henley as an accountant for the estate (“Accountant”). (Doc. No. 193).

          4.     On October 30, 2019, the Court entered an Order granting that motion, permitting

the Accountant to be employed pursuant to § 327, and stating that compensation would be

determined at a later time in accordance with § 330. (Doc. No. 199).

          5.     On January 17, 2020, the Court entered an Order (Doc. No. 242), setting a

confirmation hearing for March 11, 2020, and requiring administrative claims to be filed at least
              Case 6:18-bk-06821-KSJ       Doc 481     Filed 04/16/21    Page 2 of 4




21 days in advance of the confirmation hearing, i.e. by February 19, 2020 (the “Administrative

Claims Bar Date Order”).

        6.      On March 11, 2020, the Court held a confirmation hearing, during which the Court

sustained several pending objections to the Debtor’s proposed Amended Chapter 11 Plan, denied

confirmation, and reconverted the case to Chapter 7. (Doc. No. 317).

        7.      On March 29, 2021, over a year after the case was converted, the Accountant filed

a Request for Payment of Professional Fees and Expenses on an Interim Basis (Doc. No. 462)

(“Request for Payment”), seeking payment in the amount of $17,949.75, for services purportedly

rendered while this case was proceeding under Chapter 11.

                               Objection to Request for Payment

        8.      The Trustee objects to the Request for Payment.

        9.      First, pursuant to the Administrative Claims Bar Date Order, the Request for

Payment should have been filed on or before twenty-one days before the confirmation hearing,

that is, on or before February 19, 2020. However, the Accountant did not file her Request for

Payment until March 29, 2021, over a year after it was due. The Request for Payment should

therefore be denied because it was untimely filed. See In re Fontainebleau Las Vegas Holdings,

LLC, 574 B.R. 895, 904 (Bankr. S.D. Fla. 2017) (disallowing untimely request for payment of

administrative expenses because such late-filed requests “risk prejudicing other, more attentive,

parties in interest”).

        10.     Second, there is no basis for the Court to award payment to the Accountant at this

time on an interim basis because the fees requested are related to the Chapter 11 portion of this

case. Any such payment should only be made after the payment of administrative expense claims

incurred while the case is proceeding under Chapter 7. See In re Nat'l Litho, LLC, 24 Fla. L.



                                                2
             Case 6:18-bk-06821-KSJ        Doc 481      Filed 04/16/21     Page 3 of 4




Weekly Fed. B86 (U.S. Bankr. S.D. Fla. May 23, 2013) (“In other words, any section 503(b)

administrative claim arising in the chapter 7 case shall have priority over any section 503(b) claim

arising in the pre-conversion case.”).

       11.     Finally, the Request for Payment was not filed in the proper form, i.e. as fee

application that clearly reflects the grounds for the request pursuant to 11 U.S.C. § 330. “[A]

request for allowance of an administrative expense cannot be a replacement for a fee application

under § 330.” In re Fontainebleau, 574 B.R. at 903 (“[A] request for allowance of an

administrative expense cannot be a replacement for a fee application under § 330.”). The Request

for Payment lacks a sufficient explanation of the grounds for the request or the services purportedly

provided.

       12.     For each of these reasons, the Trustee objects to the Request for Payment, and

respectfully requests that this Court enter an order denying the Request for Payment in its entirety.

       WHEREFORE, the Trustee moves that this court, after notice, enter an order disallowing

the Request for Payment of Professional Fees and Expenses on an Interim Basis (Doc. No. 462) in

its entirety in the amount of $17,949.75, and for any other relief the Court deems just and proper.

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

electronic transmission or first-class United States, postage prepaid, this day, April 16, 2021, to

the Creditor, Pamela Henley, c/o Justin R. Clark, Attorney for Creditor, 500 Winderley Place, Unit

100, Maitland, FL 32751; Debtor Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756,

Debtor’s Attorney Aldo G Bartolone Jr, Bartolone Law, PLLC 1030 North Orange Avenue, Suite

300, Orlando, FL 32801, and the United States Trustee's Office, 400 W. Washington St., Ste 1100,

Orlando, FL 32801.

       Dated: April 16, 2021.



                                                 3
           Case 6:18-bk-06821-KSJ        Doc 481     Filed 04/16/21    Page 4 of 4




                                                   /s/ Bradley M. Saxton
                                                   Bradley M. Saxton, Esquire
                                                   Florida Bar No. 0855995
                                                   bsaxton@whww.com
                                                   Lauren M. Reynolds, Esquire
                                                   Florida Bar No. 112141
                                                   Lreynolds@whww.com
                                                   Winderweedle, Haines, Ward
                                                     & Woodman, P.A.
                                                   Post Office Box 880
                                                   Winter Park, FL 32790-0880
                                                   (407) 423-4246
                                                   (407) 645-3728 (facsimile)
                                                   Attorneys for Dennis D. Kennedy, Trustee

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 16, 2021, a true and correct copy of the foregoing
notice was served via:

CM/ECF to:

Aldo G. Bartolone, Jr., Esquire, Bartolone Law, PLLC, 1030 North Orange Avenue, Suite 300,
Orlando, FL 32801

Dennis D. Kennedy, Trustee, PO Box 541848, Merritt Island, FL 32954

US Trustee, George C. Young Federal Building, 400 West Washington Street, Suite 1100,
Orlando, FL 32801

Michael A. Nardella, Esquire, a/f Natural Vitamins Laboratory Corp., Nardella & Nardella, PLLC,
135 W. Central Blvd., Suite 300, Orlando, FL 32801

Wayne B. Spivak, Esq. & Justin R. Clark, Esq., Justin Clark & Associates, PLLC, 500 Winderley
Place, Unit 100, Maitland, FL 32751

James D. Ryan, 636 SU Highway 1, Suite 100, North Palm Beach, FL 33408

US Mail to:

Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756


                                                   /s/Bradley M. Saxton
                                                   Bradley M. Saxton, Esquire



                                              4
